DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A2 (claims 9-16) in the reply filed on 11/25/2020 is acknowledged.
Claims 1-8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites the limitation “sidewall” in line 5.  It should be corrected to “sidewall structure.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 9 recites the limitation "indent formations" in lines 8 and 11.  It is not clear whether this limitation refers to “a plurality of stamped indent formations” in line 5 or new elements.  For examination purpose, it is interpreted to be same as the previously recited limitation in line 5.
Claim 10 recites the limitation “the electronic device” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purpose, this limitation is interpreted as “an electronic device.”
Claim 10 recites the limitation “said cooling formations” in line 6.  It is not clear whether this limitation refers to “a cooling structure formation” in line 4 or new elements.  For examination purpose, it is interpreted to be same as the previously recited limitation in line 4.
Claim 11 recites the limitation “said one of more regions” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For examination purpose, Claim 11 is interpreted to depend on Claim 10.
Claim 12 recites the limitation “the array of fins or blade” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As indicated earlier, for examination purpose, Claim 11 is interpreted to depend on Claim 10.
Claim 16 recites the limitation “said top plate” and “bottom plate” in line 2.  It is not clear whether these limitations refer to “a planar top member” and “a parallel planar bottom member” recited in lines 1 and 2 of Claim 9 or new elements.  For examination purpose, they are interpreted to be same as the limitations in Claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (U.S. Patent No. 6,453,989).
Regarding Claim 9, Watanabe teaches a method for forming a cooling apparatus (Fig. 1, 11) having a planar top member (Fig. 2, 21), a parallel planar bottom member (Fig. 2, 22) and a sidewall structure (Fig. 2, 32 & 33) defining an enclosed chamber configured for a fluid flow therein (Col. 4, lines 29-31), the method comprising:
locating the planar top member (Fig. 2, 21) atop the parallel planar bottom member (Fig. 2, 22), the planar top member having a plurality of indent formations (Fig. 2, 24) at a plurality of locations, each indent formation providing a contact surface (Fig. 2, 25a) when said planar top member (Fig. 2, 21) is in a first orientation (orientation of (21) in Fig. 3), and the planar bottom member (Fig. 2, 22) having a plurality of indent formations (Fig. 2, 24) at a plurality of locations 
brazing each said contact surface (Fig. 2, 25a) of indent formations (Fig. 2, 24) of said planar top member (Fig. 2, 21) to an opposing contact surface (Fig. 2, 25a) of a corresponding indent formation (Fig. 2, 24) of said parallel planar bottom member (Fig. 2, 22) using a respective braze material (Col. 5, lines 35-39: brazing material & Col. 9, lines 20-22).
Although Watanabe does not explicitly teach a plurality of stamped indent formations, it teaches that the top and bottom members are made of sheet metal (Col. 5, line 35) and that the plurality of indent formations are formed by applying external pressure to the walls to cave in at selected positions (Col. 4, lines 32-34).
Based on these teachings and that it was old and well known in the art that stamping was commonly used to form shapes into the sheet metal, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to stamp the indent formations into the top and bottom members as a stamping technology is a relatively simple and inexpensive means for adding shapes to the sheet metal.

Claims 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sathe et al. (U.S. Patent No. 6,535,386) in view of Watanabe et al. (U.S. Patent No. 6,453,989).
Regarding Claim 9, Sathe teaches a method for forming a cooling apparatus (Fig. 1, 22) having a planar top member (Fig. 2, 72), a parallel planar bottom member (Fig. 2, 70) and a sidewall structure (Fig. 2, vertical walls surrounding the periphery of the top and bottom members, each of which having an edge (73)) defining an enclosed chamber configured for a fluid flow therein (Col. 2, lines 29-32), the method comprising:

Sathe does not explicitly teach a plurality of stamped indent formations; and
one of: brazing or soldering each said contact surface of indent formations of said planar top member to an opposing contact surface of a corresponding indent formation of said parallel planar bottom member using a respective braze material or solder material.
Watanabe teaches brazing each said contact surface (Fig. 2, 25a) of indent formations (Fig. 2, 24) of said planar top member (Fig. 2, 21) to an opposing contact surface (Fig. 2, 25a) of a corresponding indent formation (Fig. 2, 24) of said parallel planar bottom member (Fig. 2, 22) using a respective braze material (Col. 5, lines 35-39: brazing material & Col. 9, lines 20-22).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to braze the opposing indent formations (74 & 76) of Sathe as taught by Watanabe in order to increase the joint strength between the top (72) and bottom (70) members of Sathe and increase a heat transfer through the brazed joints.
Watanabe further teaches that the top and bottom members are made of sheet metal (Col. 5, line 35) and that the plurality of stamped indent formations are formed by applying external pressure to the walls to cave in at selected positions (Col. 4, lines 32-34).
Based on these teachings and that it was old and well known in the art that stamping is commonly used to form shapes into the sheet metal, it would have been obvious to one of 
Regarding Claim 15, Sathe/Watanabe teach the method as claimed in Claim 9, further comprising:
stamping the planar top member (Sathe Fig. 2, 72) to provide said plurality of stamped indent formations (Sathe Fig. 2, 76), stamping the planar bottom member (Sathe Fig. 2, 70) to provide said plurality of stamped indent formations (Sathe Fig. 2, 74),
wherein each said stamped indent formation (Sathe Fig. 2, 76) on said planar top and planar bottom members is of a circular shape of a length substantially equal to one-half a height of said chamber (Sathe Fig. 2 shows circular indent formations (74 & 76) having a one-half a height of said chamber).
Regarding Claim 16, Sathe/Watanabe teach the method as claimed in Claim 9, further comprising:
forming said sidewall structure about a periphery of one of said top plate or bottom plate, wherein said sidewall structure is flexible and laterally compliant (Watanabe Col. 5, line 35: top and bottom members made of sheet metal).(It is old and well known in the art that a sheet metal is a thin flat piece of a metal that is flexible and compliant.  Therefore, the sidewall structure made of a sheet metal would be flexible and laterally compliant.)

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sathe et al. (U.S. Patent No. 6,535,386) in view of Watanabe et al. (U.S. Patent No. 6,453,989), as applied to Claim 9, and further in view of Calaman et al. (U.S. Patent No. 6,578,626).
Regarding Claim 10, Sathe/Watanabe teach the method as claimed in Claim 9, wherein said planar bottom member (Sathe Fig. 2, 70) includes a surface having one or more regions 
prior to said planar top member locating, providing a cooling structure formation (Sathe Fig. 5, 142) on a planar bottom member (Sathe Fig. 2, 70) surface at one or more locations in alignment with said one or more regions (Sathe Fig. 5, region of bottom member (70) in contact with the electronic device (20)) within said chamber, said cooling formations (Sathe Fig. 5, 142) including an array of fins (Sathe Fig. 6, 144: circular array of fins).
Sathe/Watanabe do not explicitly teach said one of brazing or soldering including corresponding one of: brazing or soldering opposing edges of said array of fins or blades to affix said array of fins or blades to each of said planar top and planar bottom members with said chamber.
Calaman teaches brazing opposing edges (Fig. 8, 57) of said array of fins (Fig. 8, 50) to affix said array of fins (Fig. 8, 50) to each of said planar top (Fig. 8, 30) and planar bottom (Fig. 8, 20) members with said chamber (Col. 5, lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to braze the cooling formation (142) to the top and bottom members of Sathe as taught by Calaman in order to fixedly position the cooling formation in alignment with the electronic device within the chamber and increase a heat transfer efficiency.
Regarding Claim 11, Sathe/Watanabe/Calaman teach the method as claimed in Claim 10, wherein the planar top (Sathe Fig. 2, 72) and planar bottom (Sathe Fig. 2, 70) members comprise a thermal energy conductive material (Sathe Col. 1, line 57: metal heat pipe; all metals are thermal energy conductive.), the method further comprising:
extending the sidewall structure (Sathe Fig. 2, vertical walls surrounding the periphery of the top and bottom members, each of which having an edge (73)) between said top (Sathe Fig. 2, 72) and bottom (Sathe Fig. 2, 70) members to enclose an area  including said one or more 
Regarding Claim 12, Sathe/Watanabe/Calaman teach the method as claimed in Claim 11, further comprising:
affixing the array of fins (Sathe Fig. 6, 144: circular array of fins) at opposing top (Sathe Fig. 2, 72) and bottom (Sathe Fig. 2, 70) members; and orienting the array of fins for directing a flow of a cooling media within said chamber (Sathe Col. 4, line 44: a fluid can flow entirely around the insert.).
Regarding Claim 13, Sathe/Watanabe/Calaman teach the method as claimed in Claim 12, wherein the cooling media is liquid or air (Sathe Col. 4, line 44: by definition, a fluid can be in the form of a liquid or a gas).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sathe et al. (U.S. Patent No. 6,535,386) in view of Watanabe et al. (U.S. Patent No. 6,453,989), as applied to Claim 9, and further in view of Naji (U.S. Patent No. 6,289,982).
Regarding Claim 14, Sathe/Watanabe teach the method as claimed in Claim 9, further comprising:
stamping the planar top member (Sathe Fig. 2, 72) to provide said plurality of stamped indent formations, stamping the planar bottom member (Sathe Fig. 2, 70) to provide said plurality of stamped indent formations (Sathe Fig. 2, 74) wherein each stamped indent formation (Sathe Fig. 2, 74) on said planar top and planar bottom members is of a circular shape of a length substantially equal to one-half a height of said chamber (Sathe Fig. 2 shows indent formations (74 & 76) having a one-half a height of said chamber). (As indicated in Claim 9, based on the teachings of Watanabe (see Col. 5, line 35 & Col. 4, lines 32-34: sheet metal) and that it was old and well known in the art that stamping was commonly used to form shapes into 
Sathe/Watanabe do not explicitly teach each stamped indent formation on said planar top and planar bottom members is of a polygonal square or rectangular shape.
Naji teaches each stamped indent formation (Fig. 3, 9) on a planar member (Fig. 3, 13) is of a polygonal rectangular shape (Fig. 3 shows some of the dimples (9) in a rectangular shape) (Col. 3, line 58-Col. 4, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the indent formations of Sathe as taught by Naji as various shapes can equally well serve functions of supporting the top and bottom members and increasing a heat transfer efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        1/15/2021